16‐978‐cv 
     DeMartino v. NYS Dep’t of Labor, et al. 
      
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                
                                       SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
                                                                 
 1         At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  5th  day  of  October,  two  thousand 
 4   seventeen. 
 5    
 6           PRESENT:  JOHN M. WALKER, JR., 
 7                     RAYMOND J. LOHIER, JR., 
 8                         Circuit Judges,   
 9                     JOHN F. KEENAN, 
10                         District Judge.* 
11                 
12            
13           FRANK DEMARTINO, TADCO 
14           CONSTRUCTION CORPORATION, 
15            
16                                Plaintiffs‐Appellants, 
17                          
18                         v.                                           No. 16‐978‐cv 
19                                                                         
20           NEW YORK STATE DEPARTMENT OF LABOR, 
21           DORMITORY AUTHORITY OF THE STATE OF 
22           NEW YORK, PETER M. RIVERA, JOHN PADULA, 
23           JOHN W. SCOTT, DENNIS MONAHAN, 
24            
25                              Defendants‐Appellees,   

     *  Judge John F. Keenan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1               
 2         JOHN DOES 1–10, 
 3               
 4                                  Defendants. 
 5               
 6          
 7         FOR APPELLANTS:                         BRYAN HA, Attorney at Law, White 
 8                                                 Plains, NY. 
 9                                   
10         FOR APPELLEES:                          SETH M. ROKOSKY, Assistant Solicitor 
11                                                 General (Barbara D. Underwood, 
12                                                 Solicitor General, Steven C. Wu, 
13                                                 Deputy Solicitor General, on the brief), 
14                                                 for Eric T. Schneiderman, Attorney 
15                                                 General of the State of New York, 
16                                                 New York, NY, for New York State 
17                                                 Department of Labor, Peter M. 
18                                                 Rivera, John Padula, and John W. 
19                                                 Scott. 
20          
21                                                 SUSAN P. GREENBERG, Of Counsel 
22                                                 (Richard Dearing, Devin Slack, Of 
23                                                 Counsel, on the brief), for Zachary W. 
24                                                 Carter, Corporation Counsel of the 
25                                                 City of New York, New York, NY, for 
26                                                 Dormitory Authority of the State of 
27                                                 New York and Dennis Monahan. 
28          
29         Appeal from a judgment of the United States District Court for the Eastern 

30   District of New York (Kiyo A. Matsumoto, Judge).    UPON DUE 

31   CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED 

32   that the judgment of the District Court is AFFIRMED in part and the appeal is 

33   DISMISSED in part. 

34         TADCO Construction Corporation and Frank DeMartino (collectively, 


                                              2
 1   “TADCO”) appeal from a judgment of the District Court (Matsumoto, J.) 

 2   dismissing their claims against the New York State Department of Labor (“DOL”) 

 3   and three of its employees, as well as the Dormitory Authority of the State of New 

 4   York (“DASNY”) and one of its employees.    Seeking both money damages and 

 5   injunctive relief, TADCO alleged that the defendants violated TADCO’s due 

 6   process rights, committed an abuse of process, and engaged in a conspiracy when 

 7   they withheld payments to TADCO without promptly providing an 

 8   administrative hearing.    We assume the parties’ familiarity with the facts and 

 9   record of the prior proceedings, to which we refer only as necessary to explain our 

10   decision to affirm in part and dismiss in part. 

11         TADCO first argues that the defendants2  violated its procedural due 

12   process rights by failing to promptly convene a post‐deprivation hearing on 

13   (1) the 2007 records withholding on the Queens Hospital Project, and (2) the 2010 

14   direct withholding and 2013 cross‐withholding for prevailing‐wage violations on 

15   the Staten Island Project.    Assuming without deciding that TADCO has a 

16   property interest in payment for work properly performed under its contracts 

     2   The DASNY defendants (DASNY and Dennis Monahan) argue that they are not the 
     relevant actors for the procedural due process claim, since TADCO’s contentions relate 
     only to DOL.    Because we conclude that TADCO has not stated an adequate procedural 
     due process claim in any event, we do not address this argument. 
      
                                                 3
 1   with DASNY, we agree with the District Court that no procedural due process 

 2   violations occurred. 

 3            TADCO was not entitled to a hearing on the 2007 records withholding 

 4   because the procedure for implementing a records withholding itself satisfies due 

 5   process, and because TADCO does not dispute that it failed to maintain or 

 6   produce the required records in violation of both the Labor Law and its contracts 

 7   with DASNY.    Without a factual dispute, any hearing would have been 

 8   meaningless.    Nor was TADCO deprived of due process as a result of the 

 9   defendants’ four‐year delay in providing an administrative hearing on the 2010 

10   and 2013 withholdings for violations on the Staten Island Project.    See Lujan v. G 

11   & G Fire Sprinklers, Inc., 532 U.S. 189, 197 (2001); see also Oneida Indian Nation of 

12   New York v. Madison Cty., 665 F.3d 408, 427 n.13 (2d Cir. 2011).    An 

13   administrative hearing for a prevailing wage withholding is not a constitutional 

14   requirement; the availability of a breach of contract suit alone satisfies due 

15   process.    Lujan, 532 U.S. at 197.    In this case, TADCO does not dispute that it 

16   could have sued for breach of contract, mandamus relief, or relief under Article 

17   78.   

18            TADCO further argues that the District Court erred when it dismissed its 
      
                                               4
 1   substantive due process claim arising out of the investigation into the Queens 

 2   Hospital project.    But TADCO cannot meet the high standard required to prevail 

 3   on a substantive due process claim, see Cty. of Sacramento v. Lewis, 523 U.S. 833, 

 4   840, 846–47 (1998), not least because TADCO was required by law to keep 

 5   adequate payroll records and to provide them to DOL upon request, see N.Y. 

 6   Labor Law § 220(3‐a)(a)(iii), (3‐a)(c).    DOL’s request that TADCO provide its 

 7   records does not “shock the conscience.”    Lombardi v. Whitman, 485 F.3d 73, 81 

 8   (2d Cir. 2007); see also Oneida, 665 F.3d at 427 n.13. 

 9          As for TADCO’s abuse of process claim, we recognize claims under § 1983 

10   only for abuse of criminal process, not abuse of civil process.    See Green v. 

11   Mattingly, 585 F.3d 97, 104 (2d Cir. 2009).    On appeal, TADCO argues that its 

12   abuse of process claim should have been construed as arising under State law or 

13   that it should have been permitted to amend its complaint to include such a claim.   

14   But TADCO did not raise this argument in the District Court, so we do not 

15   consider it here.3    See Mhany Mgmt., Inc. v. Cty. of Nassau, 819 F.3d 581, 615 (2d 

16   Cir. 2016).   

     3
       TADCO’s conspiracy claim under § 1983 is premised on its claims that the defendants 
     violated an underlying federal constitutional right.    See Droz v. McCadden, 580 F.3d 
     106, 109 (2d Cir. 2009).    Because, for the reasons already stated, we affirm the dismissal 
     of those underlying claims, we affirm the dismissal of the conspiracy claim as well.
      
                                                     5
 1          While this appeal was pending, the Commissioner of Labor adopted a 

 2   report and recommendation finding that TADCO committed prevailing wage 

 3   violations on the Staten Island Project.    See Appellees’ FRAP 28(j) Letter, ECF 

 4   No. 86.    Because DOL has now concluded its administrative proceeding, we 

 5   dismiss as moot that part of the appeal concerning TADCO’s claims for injunctive 

 6   relief. 

 7          Finally, we conclude that the District Court did not abuse its discretion in 

 8   denying TADCO’s motion for recusal.    No “objective and disinterested observer, 

 9   knowing and understanding all of the facts and circumstances, could reasonably 

10   question [Judge Matsumoto’s] impartiality.”    SEC v. Razmilovic, 738 F.3d 14, 29 

11   (2d Cir. 2013). 

12          We have considered TADCO’s remaining arguments and conclude that 

13   they are without merit.    For the foregoing reasons, the judgment of the District 

14   Court is AFFIRMED in part and the appeal is DISMISSED in part. 


15                                                 FOR THE COURT:   
16                                                 Catherine O’Hagan Wolfe, Clerk of Court 

17                                                  




      
                                               6